DETAILED ACTION

Election/Restrictions

Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/19/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “wherein the reflectance of said second part is between 0 and 20 percent in light having a wavelength up to 800nm making said second part substantially fully visible in the visible spectrum and a first part of the infrared spectrum up to 800nm”, which is unclear.  The bolded text recites a “first part of the infrared spectrum up to 800nm” without referring to anything in particular, e.g. “what first part?”  Furthermore the term “first part” is used to describe the other ink, making the claim unclear.
Independent claim 1 also recites “wherein the reflectance of said second part is above 25 in infrared light having a wavelength above 960 nm making the second part at least not fully visible in most of the infrared spectrum”, which is indefinite.  The claim leaves out any detail on the reflectance between 800-960 nm, which is all in the IR spectrum (total 700-1000nm), thus it is unclear how over 25 percent reflectance in the 960 nm + wavelength has any bearing on “most of the infrared spectrum”, which is omitted.  Furthermore, Figure 6 shows the first and second parts, wherein the second part has significant reflectance in the range 800-960 nm.   Even more confusing, the standard of 0-20 percent reflectance in the visible spectrum is quoted as “substantially fully visible”, yet the same 0-20 shown in the Figure for the IR is “not fully visible”.   Claim 6 also appears to directly contradict claim 1.
The claim recites that the reflectance of either of the first or second part is “substantially fully visible” which conflicts with 0-20 reflectance, in particular reflectance.
It is further unclear whether a security mark is being claimed, or a recyclable container having a security mark.  Dependent claims 2 and 3 may be construed as intended use.
This is not intended to be a complete comprehensive list of 35 USC 112 issues.  It is the responsibility of the applicant to comply with 35 USC 112.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwenk et al. (US 2007/0257481).
In respect to claims 1 and 4-6, although impossible to ascertain the claimed subject matter for several reasons listed above, Schwenk discloses a security mark comprising a first ink (ink with traditional “infrared spectral range” properties) and a second ink with emissions up to 1100 nm, with only “larger wavelengths that are more elaborate to detect) (0015-0017).   Because of the lack of definite structure above, the use of one traditional IR ink and a second IR ink only detectable in higher ranges (e.g. “not fully visible in most of the infrared spectrum”) appears to anticipate the invention, as best can be determined. 
In respect to claims 2 and 3, the recyclable container is not possibility recited, and only present in the preamble, thus these claims appear to be drawn to intended use. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Klaus (DE 10/2006/011143) in view of Schwenk et al. (US 2007/0257481).
Although impossible to ascertain for the reason stated above, Klaus disclose providing a security mark on a disposable bottle, but as best can be determined, do not disclose the general wavelengths claimed.  Schwenk et al., however, teaches providing two inks with the wavelengths claimed, and it would have been obvious to modify an ink taught in Klaus to include a IR readable ink that is not readable in most of the IR range in view of Schwenk to make the IR ink harder to detect, and not detectable with traditional readers (0003; 0017).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Giering et al. (US 2008/0116272) and Lewis et al. (US 2016/0243877) disclose similar invention (as best can be determined).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637